﻿97.	 Mr. President, it is particularly pleasant for me, on behalf of the delegation of Venezuela, to extend to you our most cordial congratulations on your election as President of the thirty-second session of the General Assembly. As the first Ambassador of Venezuela to Yugoslavia, 1 know well and have the utmost admiration for the role your country has played in world politics. Hence, my words go beyond mere formality when I state that we are convinced that under your stewardship and guidance the tasks and negotiations of this General Assembly will be particularly fruitful, not only for the vast group of countries
10 Declaration on the Protection of All Persons from Being Subjected to Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment.
we belong to, but for all Member States of the United Nations; in fact, for all the peoples of the world who have placed their faith in it.
98.	At the same time, I should like to express, on behalf of my delegation, our appreciation to Mr. Hamilton Shirley Amerasinghe for his dedication and commitment to the international cause. Having been the Permanent Representative of Venezuela to the United Nations for the last three years, I should also like to extend our greetings to the Secretary-General, Mr. Kurt Waldheim, whose loyalty to the exacting and complex duties of his high post has earned our respect.
99.	I should like to welcome most cordially the countries which have now joined our Organization: the Socialist Republic of Viet Nam and the Republic of Djibouti, the former an ancient people, the latter a new country. Viet Nam gave us lessons of heroism and reaffirmed what history had already taught us: that no force in the world, however mighty, can vanquish those who live or die for the independence and sovereignty of their country. Venezuela had the privilege of participating in the United Nations Mission which observed the process of independence of Djibouti, at the time of the referendum. We are pleased to express our solidarity to that country.
100.	This General Assembly is gathering at a moment of expectations and shadows. To the old conflicts for which the Organization has been trying to find balanced formulas for solutions and settlements, others have been added which are no less serious and grave, presenting a picture of risks and dangers, to which the Secretary-General referred clearly, although soberly, when he pointed out that, without doubt, 1977 had been a year of growing anxiety for the international community.
101.	In the face of political tensions, whether ancient or not, the economic and social problems of the third world become more serious from day to day. Yet, we come to this session of the General Assembly convinced that dialogue and tenacity in negotiations are the only means to attain the solutions we seek.
102.	This Session of the General Assembly will have among the most important items on its agenda the continuation of the North-South dialogue. The United Nations is the most appropriate framework for these negotiations since the problems raised are of direct concern to all our peoples. The results of the Conference on International Economic Co-operation have already been reviewed here and will continue to be the subject of our debates. We are certain that the negotiators in Paris did not spend their time in vain. Today, the conviction is gaining ground that the challenge mankind faces must be met in accordance with the terms and objectives stated by the third world.
103.	We, the developing countries, may have a variety of interests, but we do have essentially common objectives. In this fundamental unity lies the negotiating power of the third world; co-operative actions among developing countries strengthen and consolidate it. Such militant solidarity among the countries of Asia, Africa and Latin America— which in turn is an important element in enabling us to face the North-South dialogue with greater chances of success- permits our commitment to the principle of collective self-reliance to assume an ever-increasing importance. The efforts of each and every one supplement the efforts of the whole to attain our common objectives.
104.	Despite the gravity of our problems, we have not adopted intransigent positions nor have we. made impossible claims. As the Venezuelan Minister, Mr. Manuel Perez Guerrero said here only a few days ago:  For our part, we are equally determined to pursue international co-operation and to defend our interests.
105.	At the Paris stage of the North-South dialogue, the results obtained were limited in scope, as some far-reaching problems such as the protection of the purchasing power of the export earnings of developing countries and the problem of growing indebtedness, were practically overlooked. The former is basic; the latter is urgent. Our countries cannot forgo the goals of the new international economic order, and we are certain that no one seriously doubts that this is the only course and the only choice open both to the developing countries which demand it and to those societies whose progress and affluence were nourished on injustice and contempt for the rights of others.
106.	There is a definite contrast between the economic and social restrictions imposed on our countries and the uncontrollable, suicidal explosion of military expenditure and the arms race. Upon my appointment by the Secretary-General, I had the honour to participate in the group of consultant experts which brought up to date the report entitled Economic and Social Consequences of the Arms Race and Military Expenditures. The report rightly points out that it is necessary to disclose openly the dangers inherent in a continued arms race, and to dispel the illusion that peace and security can coexist with immense stockpiles of the means of destruction.
107.	This is an objective report. Its conclusions are alarming beyond doubt. The arms race and military expenditures increase or remain at disquieting levels. Over $350 billion are invested every year in the manufacture of and trade in weapons. Scientists by the thousands are devoting their creative talents as well as the prodigious and boundless resources of science to the sole, exclusive purpose of making better weapons, increasing their destructive capability and laying the groundwork for the annihilation of mankind to happen in the shortest possible time. It is no longer enough to stockpile hundreds of thousands of kilos of plutonium in the arsenals of the super-Powers. On the one hand, nuclear physicists intensify the destructive power of weapons; while, on the other hand, certain schools of strategists and political scientists are busy designing the setting for presumed nuclear wars which they call  limited . Would it not be actually absurd to speculate on the possibility of one nuclear Power's agreeing with another on an exercise of limited destruction. And, in any case, if they did agree on this, it is doubtful that it would be within their own borders.
108.	The Secretary-General points out in his annual report on the work of the Organization that every day $900 million are spent for military purposes and he goes on to say:
 In a world where scientific and technological capability is one of the keys to the future, 25 per cent of the world's scientific manpower and 40 per cent of all research and development spending is engaged for military purposes.
Let us reflect on these awesome facts described by the Secretary-General in his report.
109.	As a consequence of this crisis—which reveals very grave symptoms among mankind and in the present-day world-nuclear proliferation has become a definite threat. Without a doubt, it is a threat which can and does arouse the utmost anxiety because it brings into the open the fact that power is contagious for many countries, as is the idea of the false prestige of belonging to the nuclear club.
110.	Venezuela will continue to support the establishment of nuclear-weapon-free zones and zones of peace so as to give effect to the aspirations of the countries of certain regions of the world and because it is one of the most reliable means to strengthen international peace and security.
111.	It was especially significant for Latin America that the United States signed the Additional Protocol I of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco). We trust that this will serve as an example for those Powers which have not yet adhered to Additional Protocols I and II of the Tlatelolco Treaty, with a view to enhancing the image of our continent as the first denuclearized zone in the world.
112.	The problems of the arms race cannot be detached from the economic and social problems which are the basis of the North-South dialogue. This is also a moral issue to which we cannot be indifferent. Military expenditures and their soaring costs affect and prevent rational agreements in the domain of just solutions. The army of scientists whose talents are used entirely in the service of destruction should have a destiny in accord with the human condition. Hunger and the world food crisis can be adequately surmounted only by means of science and technology. The energy problem, which is rendered more acute by voracious consumption of traditional resources, such as gas and oil, could now have had different options had not research on alternate sources, like solar energy, been held back by the large transnational corporations which for more than a century maintained a monopoly over the traditional sources. As a result of this lack of foresight, all of mankind now faces an uncertain future.
113.	It is only the political decision of states which can halt the uncontrolled race towards world destruction and, especially, the will of the great Powers which, because they possess nuclear weapons, profess to manage the political balance of the world.
114.	Because of the awareness of this danger, and in the hope of achieving tangible results, it was decided to convene a special session of the General Assembly in 1978 devoted to disarmament the success of which will depend on the unanimous effort and the active participation of all States Members of the United Nations.
115.	Since the beginning of the Third Conference on the Law of the Sea at Caracas in 1974, the position of Venezuela regarding the exploitation of the sea-bed has been clear and firm in defence of the basic principles which the countries of the third world have upheld.
116.	We must emphasize two fundamental aspects of this problem which we deem to be of paramount importance in establishing the new international economic order for future generations. In the first place, the regime for exploitation to be adopted, which will regulate the use and benefits of an area corresponding to two thirds of our planet; and, secondly, the institution of a resource policy which would provide the mineral-producing developing countries with effective protection from any adverse economic effects that might follow from an unrestrained exploitation of the sea-bed.
117.	In the Conference on the Law of the Sea we have always supported the establishment of a unitary system for exploiting the resources in the international area of the sea-bed. Our position is based on our acceptance without reservation of the principles of the indivisibility of the area and of the discretionary power of the Authority over its activities, which could be regulated.
118.	Establishing a strong Authority will guarantee that the exploitation of the resources of the area will be for the benefit of the international community.
119.	The indivisibility of the area is a concept which is not subject to negotiation since this represents the effective application of the principle of the common heritage of mankind, the validity of which has been recognized by all countries represented here. The indivisibility of the area in turn conditions the existence of an Authority with broad discretionary powers which, within the framework of the Convention, will enable it to decide on the manner of exploitation and the use and distribution of the resources thus obtained.
120.	Nevertheless, in the spirit of co-operation which has always guided us, we are prepared to take a position which will clear the way for an agreement for the benefit of all mankind.
121.	To this end we have proposed at the Conference on the Law of the Sea that a compromise be adopted between the unitary system of exploitation and what has been called the parallel system, on the understanding that the system to be adopted by way of negotiation be of a temporary character and that all the areas granted under this system automatically revert to the Authority at the end of the period stipulated in the Convention.
122.	The second aspect which disturbs us in connection with the problem of exploiting the sea-bed is that of the countries dependent on the export of minerals. They should not be harmed by this new economic activity.
123.	An irrational and unrestrained exploitation of those immense resources by a restricted number of transnational corporations represents an obvious danger to the export earnings and, therefore, to the development plans, of a considerable number of developing countries. At the Conference of the Law of the Sea a formula has been proposed whereby production in the sea-bed would be regulated so as to be complementary to land-based production. It is not that the third world is opposed to the exploitation of the resources of the sea as the spokesmen of certain industrialized countries repeatedly maintain. The fundamental issue is that the sea-bed should be exploited in an orderly way, without damage to countries whose economies depend to a large degree on minerals or raw materials from the sea-bed, avoiding at all costs the establishment of a monopoly for the exploitation of resources which, ultimately, are the common heritage of mankind, for present and future generations.
124.	Human rights constitute one of the subjects to which our Organization devotes time; much effort and perseverance have been concentrated on them.
125.	Human rights being one of the basic pillars of our international policy, as we reiterated in the joint declaration of the President of Venezuela and the President of the United States, we should like to state now our intention of supporting those initiatives in the field of human rights which tend to strengthen and promote strict surveillance of and compliance with human rights, wherever attempts are made to violate or disregard them. This is why we have sponsored initiatives in this field through our regional forum, by ratifying the American Convention on Human Rights, designed to promote the dignity of the individual throughout the hemisphere.
126.	The human rights issue is gaining momentum, and the participation of the international community in preserving them has become more urgent and indispensable. We believe that human rights extend into the universal ambit. The United Nations Charter is, in this respect, a clear commitment.
127.	One of the contemporary features which most affect essential human rights is the expression of violence in the world, in different ways, such as the kidnapping of persons and hijacking of means of transport, the seizure of hostages and the assault and killing of innocent human beings. These acts are a clear violation of the individual security and the integrity of human beings, as well as of peace among nations.
128.	In this very forum we have warned that, rather than devote ourselves to an exhaustive task of interpreting violence, what is required is to take action. Venezuela has also indicated its criteria in regard to activities to which the term  terrorism  should not be applied. They are those that are part of the liberation struggles now being waged.
 ... violence which takes the form of criminal action can never be a political act. No cause whatsoever, however noble or justified, can mingle with deeds associating or identifying it with manifestations of delinquency or lese humanite.
129.	Venezuela will continue to participate actively in all efforts made here to bring about the prompt drafting and adoption of a set of rules to make the will of the international community effective in eliminating the scourge of violence and, as stated by the President of Venezuela in this same forum last year, to fulfil the wish for a coherent international response capable or Facing the scourge in rational terms.
130.	When mention is made of the human rights question, we must all, as a matter of course, think of Africa and, in particular, of the peoples subjected to the apartheid regime. There have been few doctrines in history, without excepting nazism, as -shameful as the one practised by the regimes of South Africa and Rhodesia, which the former extends to and imposes on the Territory of Namibia. This year Venezuela attended the Maputo International Conference in Support of the Peoples of Zimbabwe and Namibia and the Lagos World Conference for Action against Apartheid. In the Security Council we have supported and will always resolutely support the sanctions upon the illegal Rhodesian regime that are necessary to clear the way for majority rule, and we shall contribute as necessary to ensure that Namibia obtains its independence, in accordance with United Nations decisions. Acting on our deeply-rooted conviction, Venezuela will continue to. condemn the policy of the Pretoria regime. It is this Pretoria regime, which has relied on such ample and exceptional technological co-operation that is now preparing to carry out nuclear tests and explosions and is undoubtedly the central point of the crisis which threatens all of southern Africa.
131.	The immense economic investments of the transnational corporations in that region, which are the subject of an impressive report by the United Nations Centre on Transnational Corporations, '' have without any doubt generated the danger to world peace represented today by the conflict in southern Africa.
132.	As a Latin American and as a Venezuelan, I should like to refer with satisfaction to the recent achievements of the five countries which are members of the Andean Pact: Bolivia, Colombia, Ecuador, Peru and Venezuela. With the agreement on automotive programming signed in the capital of Ecuador, our countries have taken an extraordinarily significant step towards integration, opening the way to a firm and powerful economic future, capable of generating the balanced development of our peoples and their economies.
133.	The process of economic integration is a political fact which is taking place in Latin America as the only valid option for our peoples. We are convinced that Latin American unity is indispensable, and that is why we are determined to strengthen it. To be sure, the political decision was not a simple matter, as it was not easy to implement Decision 24 of the Cartagena Agreement which drew up rules for foreign capital in the subregion. The agreement on automotive programming was reached after a number of difficulties. These were encouraged from outside, as will be logically understood: the pervasive influence of transnational corporations conspiring against any economic effort which does not comply with their conditions. This proves, once again, how urgent it is to have a code of conduct to regulate the activities of those corporations.
134.	We Venezuelans will make every possible effort to strengthen the Andean Pact and to tighten the links binding our peoples together. This is one of the basic ideas of our international policy. The new economic order will of necessity be tied to experiments such as this, or will build on them.
135.	In other words, we, the countries of the third world, must open up our own ways, and among the possible ones, integration will give us strength in addition to other advantages, because there is strength in being united, and five together carry more weight than five separately, as in the case of the Andean group.
136.	Lastly, on behalf of the President of Venezuela and of our people, I must refer to the new treaties on the Panama Canal signed on 7 September by the Latin American Republic of Panama and the United States of America. During the entire twentieth century the Canal has been a source of differences between our countries and the powerful nation that kept a colonial enclave there, dividing the small isthmus country in two. The new treaties returning to the Republic of Panama its sovereignty over the entire territory of the nation were signed in Washington in the presence and with the support of the peoples of Latin America. President Carlos Andres Perez, in his first message to Venezuelans in March 1974, stated that the problem of the Panama Canal was not only a problem for Panama nor exclusively a Latin American problem, but a problem for all free peoples in the world. And here, before the General Assembly in 1976, he reiterated similar views. Before the Organization of American States, during his visit to the United States the President of Venezuela said:
 Our relations with the United States cannot be good relations unless this problem is satisfactorily solved with full recognition of Panamanian sovereignty .
This long-standing Latin American claim has now been satisfied in the new Treaties. Panama has recovered its sovereignty. There are no Latin Americans nor Latin American countries which did not feel that the Panamanian cause was theirs.
137.	Now the treaties and the fate of relations between the United States and Latin America, as well as harmony and understanding in this part of the world, are in the hands of the Congress of the United States, whose ratification will make the treaties legally valid. We have no doubt that the
18 Agreement on Andean Subregional Integration, signed at Bogota on 26 May 1969.
United States Congress, the source of legal power in this great nation, will ratify these treaties. The nearly 150 countries that constitute the world community will be waiting for the major decision to be taken in Washington.
138.	The deceptive campaign mounted by those who represent the past and those who represent obscure and powerful economic interests to the effect that there is no Panama Canal but a  United States canal in Panama  not only constitutes an attempt to mislead a great people, such as that of the United States, but is also an attempt to offend the entire world community meeting here under the auspices of this General Assembly. Despite this neo-colonial campaign, we Venezuelans are confident that the United States Congress will understand the rights of a small and noble people and will exercise the intelligence and understanding that President Carter exercised when he signed the Treaties.
139.	I conclude by reiterating that the delegation of Venezuela is certain that our debates will be fruitful and that the spirit of co-operation will guide our negotiations. Ever since the founding of the United Nations, my country has been a faithful believer in its principles and has loyally complied with our commitments. Today more than ever, we place our faith in the role of this world Organization.
 